Citation Nr: 0800103	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04- 40 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right total hip 
replacement.

2.  Entitlement to service connection for degenerative 
arthritis of the left hip, secondary to a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 2003 and July 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claims 
for service connection.


FINDINGS OF FACT

1.  The preponderance of the medical evidence shows that the 
veteran's right hip disorder is related to an in-service 
injury to the veteran's right thigh.

2.  The preponderance of the medical evidence shows that the 
veteran's right hip disability caused a left hip disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2007).

2.  The criteria for service connection for a left hip 
disability, as secondary to the service-connected right hip 
disability, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends a right hip disorder is due to an injury 
to the right thigh in service.  He also contends that a left 
hip disorder is secondary to his right hip disorder, since he 
overuses the left hip to compensate for problems with his 
right hip.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Here, the Board 
is granting the veteran's appeal for service connection of a 
right hip disorder and a left hip disorder.  Thus, no further 
discussion of the VCAA is required.

Claims for Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

A.  Right Hip Disorder

The medical evidence shows that the veteran had a right hip 
replacement and has degenerative joint disease in the right 
hip.  The requirement of a current disorder is satisfied.  
Service medical records show that the veteran injured his 
right thigh in March 1967, which caused edema, small external 
wounds, and a large hematoma.  He was put on light duty.  The 
requirement of an in-service occurrence is satisfied.

The remaining question is whether there is sufficient 
evidence of a medical nexus between the veteran's current 
right hip disorder and his in-service injury to the right 
thigh.  In June 2003, Dr. Kenneth B. Hawthorne, Jr., MD, 
opined that the veteran's current right hip disorder was more 
likely than not related to the veteran's injury in service.  
Dr. Hawthorne explained that the right thigh injury resulted 
in pathology that resulted in destruction of the right hip 
joint and the need for a right hip replacement.  An August 
2003 VA examination found that the veteran's current hip 
problems are less likely than not related to the in-service 
injury.  In particular, the VA examiner indicated that the 
unfavorable opinion was based in part on the fact that the 
veteran had degenerative arthritis in both hips, making it 
less likely that arthritis of the right hip was due to the 
injury sustained in service.  

In March 2004, James M. Grimes, MD, provided an opinion that 
the veteran sustained post-traumatic degenerative changes to 
the right hip.  The opinion provided by Dr. Grimes appears to 
have been rendered after review of both the favorable June 
2003 private opinion and the unfavorable August 2003 VA 
opinion.  

As there are two opinions favorable to the veteran's claim 
and one opinion unfavorable to the claim, the preponderance 
of the evidence is favorable to the claim.  Service 
connection for a right hip disability is granted.

B.  Left Hip Disorder

38 C.F.R. § 3.310 states that "Except as provided in section 
3.300(c), disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected."  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a); see generally Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

The veteran currently has degenerative arthritis of the left 
hip.  An August 2003 VA examination found that the veteran's 
current hip problems are less likely than not related to the 
in-service injury.  However, in March 2004, the veteran was 
seen by Dr. James M. Grimes for evaluation of his left hip.  
Dr. Grimes stated that the veteran has overused his left hip 
for many years and is now beginning to have left hip pain.  
Dr. Grimes stated that the veteran sustained post-traumatic 
degenerative right hip changes which led to left hip problems 
as well.  

As the evidence is in equipoise, the benefit of the doubt is 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  
Service connection for a left hip disability, secondary to 
the right hip disability which is service-connected in this 
decision, is granted.


ORDER

The appeal for service connection for a right hip disability 
is granted.

The appeal for service connection for a left hip disability 
is granted.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


